Motion by appellant for a stay of order directing the payment of alimony pendente lite and counsel fee, pending the appeal from said order, granted on *499the following conditions: (1) that appellant pay respondent $200 a week commencing as of September 20, 1960, on account of alimony; (2) that appellant pay to respondent or her attorneys $1,500 on account of the counsel fee, with leave to respondent, if she be so advised, to apply to the trial court for an additional counsel fee; and (3) that appellant perfect the appeal and be ready to argue or submit it at the January 1961 Term. The appeal is ordered on the calendar for said term. In the event of appellant’s default in complying with said conditions, the motion for a stay is denied. The record on appeal and appellant’s brief must be served and filed on or before December 9, 1960. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.